229 Ga. 594 (1972)
193 S.E.2d 613
MARTIN
v.
AULT.
27423.
Supreme Court of Georgia.
Submitted September 12, 1972.
Decided October 5, 1972.
Otis Martin, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.
GRICE, Presiding Justice.
This appeal is from the denial of the writ of habeas corpus. The appellant was convicted of the crime of incest and sentenced to five years confinement. Although in his petition the appellant set forth several grounds of alleged illegality of the sentence he urged only two upon the trial. These were inadequate representation and insufficient evidence for conviction.
The two grounds are not meritorious.
At the habeas corpus hearing the attorney who represented the appellant testified as to what transpired in preparation and upon the trial. The evidence in regard to his representation of the appellant does not substantiate the charge.
As to the appellant's complaint that the evidence bringing about his conviction was mere hearsay, it is well established *595 that habeas corpus is not a substitute for appeal or for the correction of errors occurring upon the trial.
Upon consideration of the record we conclude that the denial of the habeas corpus petition was proper.
Judgment affirmed. All the Justices concur.